Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites a “receiving means” and “flight control means”; these “means” are described by what they do, with no explicitly structure/relation in terms of structure given in the claim text of claim 1.
Claim 2 recites a “flight control means” like claim 1, still no structure is imparted/described claim 2 only recites what it is “configured” to do in terms of its function.
Claim 3 recites a “coupling means”; while claim 3 recites that the “coupling means” allows for the coupling between the central portion and a mobile device; no actual structure of the coupling means is given.
The second independent claim group (starting with claim 11) contains similar 112(f) interpretations for “sensor means”, “transmission means”, “processing means”, 
Claims 4, 5, 6, and 7 recite specific examples of the “coupling means” which do give sufficient structure such that while they use the term “coupling means” they do not meet all three prongs of the 112(f) test; thus they aren’t interpreted under U.S.C 112(f) despite claim 3 being interpreted under such.
Claim Interpretation
Respectfully as a note to the applicant concerning claim 3 and its dependencies (the frame/attachment means related claims), currently the term “mobile device” is used for the attached device. While the applicant discloses in the specification examples such as a smart phone, tablet, etc. There is however no such limiting language in the claims; thus the term “mobile device” is interpreted under is plain meaning. 
	Additionally from paragraphs [0054] of the applicant’s specification it is disclosed that in at least some embodiments that the “mobile device” is serves as the control computer for the craft. Further there is no limitation’s that the “coupling means” are detachable/only semi-permanent (e.g. the mobile device/phone could be put into and out of the case at will);. While these aren’t issues per se; it leads to a BRI interpretation that would include nearly any drone/uav with a camera system; as the drone’s building processor/cpu itself could constitute a “mobile device” which consists of a camera. (i.e. is a drone system which discloses a process/memory (For flight control), an onboard camera system would constitute/read on the claims under BRI; assuming it also teaches the orientation/direction signals of the independent claims)
	Further while currently the term “coupling means” is interpreted under 112(f), thus demanding the physical coupling examples, if applicant were to amend the claims such as the 112(f) was no longer applicable (I.e. plain meaning of coupled would be used instead); the BRI/plain meaning would also include electronic coupling (i.e. the mobile device is a controller, while physically separate, is in communications with the UAV). The term coupled itself is also extremely broad and while looking at the applicant’s spec/figures (such as figure 2) which show the central portion and peripheral portion is appears that “coupled” is so broad that it effectively means that the parts attached/exist. For example the claim language cites that the peripheral portions are coupled with the central portion. Looking at figure 2 it appears that the peripheral portions and central portion are all one frame/structure thus the “coupling” serves more as a way of delineating sections of the same part/frame as compared to denoting to two parts that have been somehow put togeather.
	In otherwords, while applicant is disclosing an invention of a uav frame that can be attached/detached easily from a phone/tablet/similar consumer electronic device currently there is no claim language which demands such and BRI would currently include many pre existing UAVs/Drones which have an built-in/attached camera. (Hence the written opinion/cited art of the search authority which cites art that doesn’t disclose a mobile device such as a phone which is detachably coupled with the UAV.) To be clear this isn’t to suggest 112(b) indefinite type issues, only to inform the applicant that the current BRI/plain meaning of many of the claims would encompass systems quite different than the applicant’s disclosed invention/certain inventive concepts may not be strictly captured/required by the current claim language. (e.g. a piece of prior art doesn’t have to a disclose a smart phone/similar being physically coupled to the UAV to anticipate/render obvious the current claim language).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1- 5, and 7-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9738380 B2, “Unmanned Aerial Vehicle With Detachable Computing Device”, Claridge et al.
	Regarding Claim 1, Claridge et al teaches “A remotely controlled multirotor aircraft for acquiring images, comprising: receiving means adapted to receive a direction and/or orientation signal which can be transmitted by an interface device”( Column 21, lines 30-40, “Communication between the remote device 904, server 908, and the UAV 902 may be possible via a wired or a wireless signal, including but not limited to, Bluetooth, radio control, voice control, electromagnetic waves, Wi-Fi signals, cell phone signals, or some combination thereof. Remote device 904 may send the signals via network 906 to the control management system 918, such as control management system 216. Upon receiving the signals, control management system 918 may adjust the motor speed, rotor speed, and/or rotor pitch as necessary to reflect the desire of the remote device 904.” Here teaches various embodiments of communication of control signals, control of the craft’s flight/attitude based on);” wherein said direction and/or orientation signal defines a direction in which said aircraft must move and/or be oriented,”( Column 5, lines 55-62, “n various embodiments, the control management system may be configured to receive flight management input (e.g., direction, velocity, altitude, waypoints, a flight plan, geolocation, etc.) and/or balance input (e.g., input from one or more accelerometers, gyroscopes, magnetometers, etc.) directly from a remote computing device, from a remote computing device via computing device 104, and/or directly from the computing device 104 housed in the cradle 106” Here teaches direction as a form of input/signal);” flight control means adapted to control the attitude of said aircraft and configured for: acquiring said direction and/or orientation signal,”( Column 21, lines 30-40, “Communication between the remote device 904, server 908, and the UAV 902 may be possible via a wired or a wireless signal, including but not limited to, Bluetooth, radio control, voice control, electromagnetic waves, Wi-Fi signals, cell phone signals, or some combination thereof. Remote device 904 may send the signals via network 906 to the control management system 918, such as control management system 216. Upon receiving the signals, control management system 918 may adjust the motor speed, rotor speed, and/or rotor pitch as necessary to reflect the desire of the remote device 904.” Here teaches various embodiments of communication of control signals, control of the craft’s flight/attitude based on);” calculating, on the basis of said direction and/or orientation signal, the direction in which said aircraft have to move and/or be oriented”(Column 5, lines 55-62, “n various embodiments, the control management system may be configured to receive flight management input (e.g., direction, velocity, altitude, waypoints, a flight plan, geolocation, etc.) and/or balance input (e.g., input from one or more accelerometers, gyroscopes, magnetometers, etc.) directly from a remote computing device, from a remote computing device via computing device 104, and/or directly from the computing device 104 housed in the cradle 106” Here teaches direction as a form of input/signal);” generating a control signal adapted to make said aircraft take such an attitude as to make it move and/or be oriented in said defined direction.”(Column 21, lines 30-40, “Communication between the remote device 904, server 908, and the UAV 902 may be possible via a wired or a wireless signal, including but not limited to, Bluetooth, radio control, voice control, electromagnetic waves, Wi-Fi signals, cell phone signals, or some combination thereof. Remote device 904 may send the signals via network 906 to the control management system 918, such as control management system 216. Upon receiving the signals, control management system 918 may adjust the motor speed, rotor speed, and/or rotor pitch as necessary to reflect the desire of the remote device 904.” Here teaches various embodiments of communication of control signals, control of the craft’s flight/attitude based on)
	Regarding Claim 2, Claridge et al teaches “The remotely controlled multirotor aircraftaccording to claim 1, wherein the direction and/or orientation signal comprises an (Column 21, lines 30-40, “Communication between the remote device 904, server 908, and the UAV 902 may be possible via a wired or a wireless signal, including but not limited to, Bluetooth, radio control, voice control, electromagnetic waves, Wi-Fi signals, cell phone signals, or some combination thereof. Remote device 904 may send the signals via network 906 to the control management system 918, such as control management system 216. Upon receiving the signals, control management system 918 may adjust the motor speed, rotor speed, and/or rotor pitch as necessary to reflect the desire of the remote device 904.” Here teaches voice commands for control signals (i.e. a voice command imparted by the user to the device), while not explicitly mentioning a “bit string” the use of bit strings are a usual implementation of electronic signals for processors)
	Regarding Claim 3, Claridge et al teaches “The remotely controlled multirotor aircraft according to claim 1, comprising a frame which comprises: a first peripheral portion , to which at least one first motor can be coupled, a second peripheral portion (13), to which at least one second motor can be coupled,”(Column 4, lines 20-33, “The UAV 100 in FIG. 1 has an airframe 102 and a decoupleable computing device 104. The airframe 102 may comprise carbon fiber, titanium, aluminum, plastic, combinations thereof, or any other materials appropriate for aircraft construction. The airframe 102 may comprise a cradle 106, configured to house computing device 104. The computing device 104 may include a personal computing device, such as a telephone, a smart phone, a tablet computer, a hybrid computer, a docking tablet, a two-in-one device, a three-in one device, a personal digital assistant, a smart television, or other similar device. The airframe 102 may also comprise a back plate 108, one or more arms 110, one or more rotors 112, and one or more motors 114 coupled to the one or more rotors 112.” Here teaches a an airframe (frame) with a cradle (central portion) and arms with motors (peripheral portions) );” coupling means allowing the coupling between said central portion and a mobile device”( Column 6, lines 34-53, “In some embodiments, the cradle 106 may be of a fixed size, but may be configured to house computing devices of different sizes. In such embodiments, the cradle may work in conjunction with a case covering the computing device 104 to affect a secure connection. The secure connection may comprise a hook and loop connection, a snap fit connection, an adhesive connection, a magnetic connection, or any other mechanical and/or electrical connection. For example, the cradle may comprise a magnet which is attracted to a magnetic case covering at least one side of the computing device 104. In another example, the computing device case may be affixed to the cradle with a magnetic grid or otherwise charged grid located on both the cradle and the case. In such examples, the magnetic grid may provide an indication of proper alignment of the device in the cradle. In yet other examples, the computing device case may comprise the female end of a clip, while the cradle comprises the male end of a clip, such that when the case and the cradle mate, the computing device is securely connected to the airframe.” Here gives teachings/examples of coupling means for the device);” comprising video acquisition means”(Column 7, lines 6-11, “In some embodiments, the attachment module 116 may be configured to house camera lenses. In such embodiments, the camera lenses may be configured to operate in conjunction with a computing device camera in order to increase and/or decrease the view angle of the computing device camera.” Here inherently teaches that the computing device camera is used to camera/video recording);” a first end and a second end to which the first peripheral portion and the second peripheral portion are respectively coupled”(Column 4, lines 35-45, “Various embodiments of the UAV may include an airframe with adjustable arms, and rotors attached thereto. The arms may fully retract for storage, and may extend for flight. The arms may be adjustable throughout a range of motion in order to balance the center of gravity of the drone when different computing devices are mounted in the cradle. In some embodiments, the arms may be manually placed in set positions for particular computing devices. In various embodiments, the arm positions may be automatically set by a control management system based upon balance inputs from a plurality of sensors.”);”wherein the first peripheral portion develops in a plane which is different from the plane in which the second peripheral portion develops”(as a note to the applicant, currently no defined way of determining the “plane” in which a peripheral portion develops, while an example of what these planes are is given in specification [0040-0042] they are disclosed as examples/preferable embodiments, thus they cannot be taken as limiting definitions; as a further argument as to the teachings in Column 4, lines 49-64, “In various embodiments, the arms 110 may each house a motor 114. The motors 114 may be coupled to and configured to drive the rotors 112. In some embodiments, UAV 100 may include less than one motor per arm. In such embodiments, the UAV 100 may include one, two, or three motors on the airframe 102, which are coupled to and configured to drive the one or more rotors 112. In other embodiments, the UAV 100 may have four or more motors 114. In such embodiments, the UAV 100 may have one or more motors on each arm and/or at different locations on the airframe 102. For example, one motor may be coupled to each arm, while one or more motors may be mounted on a different part of the airframe to augment the power produced by the motors mounted on each arm. In some embodiments, the motors may all be coupled to one another to provide redundancy in the case of a motor failure or emergency.” Here teaches that motors can also be attached to the body, as parts of the body occupy different planes relative to the arms, a motor on this would be located on a portion which “develops” in a different plane, as currently no clear delineation between a “peripheral” portion and the “center” portion beyond that peripherals are where motors are/can be and the center is where the mobile device is located by implementing a motor on a part of the frame it would become a “peripheral” portion, thus under BRI Claridge does teach motor/peripheral portions which develop in different planes, despite only the figures depicting motor arms which develop in the same plane. (i.e. applicant’s claims are broad enough under BRI and/or the physical difference/divide between the peripheral and center portion is not currently claimed distinctly enough such that generalized teachings for motors elsewhere than arms on the craft does constitute other peripheral portions in different planes) )

    PNG
    media_image1.png
    620
    412
    media_image1.png
    Greyscale

	Regarding Claim 4, Claridge et al teaches “The remotely controlled multirotor aircraft according to claim 3, wherein the coupling means comprise a case compatible with the shape of the mobile device.”( Column 6, lines 34-53, “In some embodiments, the cradle 106 may be of a fixed size, but may be configured to house computing devices of different sizes. In such embodiments, the cradle may work in conjunction with a case covering the computing device 104 to affect a secure connection. The secure connection may comprise a hook and loop connection, a snap fit connection, an adhesive connection, a magnetic connection, or any other mechanical and/or electrical connection. For example, the cradle may comprise a magnet which is attracted to a magnetic case covering at least one side of the computing device 104. In another example, the computing device case may be affixed to the cradle with a magnetic grid or otherwise charged grid located on both the cradle and the case. In such examples, the magnetic grid may provide an indication of proper alignment of the device in the cradle. In yet other examples, the computing device case may comprise the female end of a clip, while the cradle comprises the male end of a clip, such that when the case and the cradle mate, the computing device is securely connected to the airframe” Here the cradle is a case of size to fit the mobile device);
	Regarding Claim 5, Claridge et al teaches “The remotely controlled multirotor aircraft  according to claim 3, herein the coupling means comprise at least one magnet suitable for keeping the mobile device coupled to said central portion”(Column 6, lines 34-53, “In some embodiments, the cradle 106 may be of a fixed size, but may be configured to house computing devices of different sizes. In such embodiments, the cradle may work in conjunction with a case covering the computing device 104 to affect a secure connection. The secure connection may comprise a hook and loop connection, a snap fit connection, an adhesive connection, a magnetic connection, or any other mechanical and/or electrical connection. For example, the cradle may comprise a magnet which is attracted to a magnetic case covering at least one side of the computing device 104. In another example, the computing device case may be affixed to the cradle with a magnetic grid or otherwise charged grid located on both the cradle and the case. In such examples, the magnetic grid may provide an indication of proper alignment of the device in the cradle. In yet other examples, the computing device case may comprise the female end of a clip, while the cradle comprises the male end of a clip, such that when the case and the cradle mate, the computing device is securely connected to the airframe.” Here gives magnetic (magnets) connection/coupling)
	Regarding Claim 7, Claridge et al teaches “The remotely controlled multirotor aircraft according to claim 3, wherein the shape of the frame is such that, when the mobile device is coupled to said frame via the coupling means, the center of mass of the aircraft is located near the central portion of said frame”(See Claridge Figure 1 below, as the frame with the phone it is is sysmetrical in terms of left and right and the rotors arms are located are located roughly equidistance from the center of the phone one would conclude that the center of mass is roughly centered with the phone (central porition); further a center of mass at/near the center of the craft for quacopters/similar configurations would result in a more stable craft/a craft less prone to flipping over (similar to a boat capsizing) as such while the center of mass is not explicitly described on of ordinary skill in the art would naturally implement a craft which has it roughly centered)

    PNG
    media_image2.png
    633
    435
    media_image2.png
    Greyscale

	Regarding Claim 8, Claridge et al teaches “The remotely controlled multirotor aircraft according to claim 3, comprising the mobile device coupled by means of the coupling means, to the central portion of the frame”(Column 4, lines 20-33, “The UAV 100 in FIG. 1 has an airframe 102 and a decoupleable computing device 104. The airframe 102 may comprise carbon fiber, titanium, aluminum, plastic, combinations thereof, or any other materials appropriate for aircraft construction. The airframe 102 may comprise a cradle 106, configured to house computing device 104. The computing device 104 may include a personal computing device, such as a telephone, a smart phone, a tablet computer, a hybrid computer, a docking tablet, a two-in-one device, a three-in one device, a personal digital assistant, a smart television, or other similar device. The airframe 102 may also comprise a back plate 108, one or more arms 110, one or more rotors 112, and one or more motors 114 coupled to the one or more rotors 112.”);”wherein said mobile device comprises the flight control means”(Column 21, lines 40-45, “In various embodiments, UAV 902 may be configured to fly autonomously based upon flight plan data stored in a computing device, such as computing device 104 and/or a control management system, such as control management system 216.’)
	Regarding Claim 9, Claridge et al teaches “The remotely controlled multirotor aircraft  according to claim 8, wherein the mobile device comprises accelerometer and/or gyroscopic means that are in communication with the flight control means”(Column 12, lines 56-67, “As discussed above, computing device 402 may provide the UAV with flight management input (e.g., direction, velocity, altitude, waypoints, a flight plan, geolocation, etc.) and/or orientation/balance input (e.g., input from one or more accelerometers, gyroscopes, magnetometers, etc.). Computing device 402 may connect to a control management system 404, such as control management system 218 via a wired and/or wireless connection. Once connected, computing device 402 may transmit flight management and orientation data to the control management system 404. In some embodiments, the computing device 402 may also be configured to receive flight management and orientation data from the control management system 404.” Here give the computing device (i.e. mobile device) gives inputs from accelerometers and/or gyroscopes)
	Regarding Claim 10, Claridge et al teaches “The remotely controlled multirotor aircraft according to claim 3, wherein the flight control means are located on one of the peripheral portions of said frame”(Column 8-9, lines 64-16, “The UAV illustrated in FIG. 3A, like UAV 100, comprises an airframe 302 and a decoupleable computing device 304, such as computing device 104. The airframe 302 may comprise a cradle 306, a back plate 308, one or more arms 310, one or more rotors 312, and one or more motors 314 coupled to the one or more rotors 312, and one or more landing gear 316. The landing gear 316 may comprise a metal material, a plastic material, a rubber material, a wood material, or a composite material. In some embodiments, the landing gear 316 may comprise ball bearings or other round surfaces which may allow the UAV 300 to roll on a landing surface. In various embodiments, the airframe 302 may comprise a control management system 318. As depicted in FIG. 3, the control management system 318 is coupled to the UAV via an attachment module, such as attachment module 116. However, the control management system 318 may be coupled to the back plate 308 or another component of the airframe and/or embedded fully or partially within the airframe 302.” The two underlined portions teach an embodiment in which the flight management (flight control means) is located on the arm of the airframe, i.e. the final sentence teaches that the management system can be located on any component of the airframe, and the earlier definition of the airframe teaches that propeller arms (i.e. peripheral portions) are a part of the airframe)
	Regarding Claim 11, Claridge et al teaches “An interface device  for the remote control of a multirotor aircraft for acquiring images, comprising: - sensor means adapted to generate an instruction signal based on an interaction with a user of said aircraft, transmission means adapted to transmit a direction and/or orientation signal,”(Column 21, lines 30-40, “Communication between the remote device 904, server 908, and the UAV 902 may be possible via a wired or a wireless signal, including but not limited to, Bluetooth, radio control, voice control, electromagnetic waves, Wi-Fi signals, cell phone signals, or some combination thereof. Remote device 904 may send the signals via network 906 to the control management system 918, such as control management system 216. Upon receiving the signals, control management system 918 may adjust the motor speed, rotor speed, and/or rotor pitch as necessary to reflect the desire of the remote device 904.” Here teaches voice commands for control signals (i.e. a voice command imparted by the user to the device);”wherein said direction and/or orientation signal defines a direction in which said aircraft must move and/or be oriented,”( Column 5, lines 55-62, “n various embodiments, the control management system may be configured to receive flight management input (e.g., direction, velocity, altitude, waypoints, a flight plan, geolocation, etc.) and/or balance input (e.g., input from one or more accelerometers, gyroscopes, magnetometers, etc.) directly from a remote computing device, from a remote computing device via computing device 104, and/or directly from the computing device 104 housed in the cradle 106” Here teaches direction as a form of input/signal);” processing means configured for: reading the instruction signal, generating the orientation and/or direction signal on the basis of said instruction signal, transmitting, by means of the transmission means, the direction and/or orientation signal to said aircraft.”( Column 21, lines 30-40, “Communication between the remote device 904, server 908, and the UAV 902 may be possible via a wired or a wireless signal, including but not limited to, Bluetooth, radio control, voice control, electromagnetic waves, Wi-Fi signals, cell phone signals, or some combination thereof. Remote device 904 may send the signals via network 906 to the control management system 918, such as control management system 216. Upon receiving the signals, control management system 918 may adjust the motor speed, rotor speed, and/or rotor pitch as necessary to reflect the desire of the remote device 904.” Here teaches voice commands for control signals (i.e. a voice command imparted by the user to the device) the changing of voice commands (instruction signal) into a tranmissiable/acutatable by the UAV (direction/orientation signal))
	Regarding Claim 12, Claridge et al teaches “The interface device according to claim 11, wherein the sensor means comprise audio acquisition means, and wherein the instruction signal is a voice command imparted by the user of said aircraft.”( Column 21, lines 30-40, “Communication between the remote device 904, server 908, and the UAV 902 may be possible via a wired or a wireless signal, including but not limited to, Bluetooth, radio control, voice control, electromagnetic waves, Wi-Fi signals, cell phone signals, or some combination thereof. Remote device 904 may send the signals via network 906 to the control management system 918, such as control management system 216. Upon receiving the signals, control management system 918 may adjust the motor speed, rotor speed, and/or rotor pitch as necessary to reflect the desire of the remote device 904.” Here teaches voice commands for control signals (i.e. a voice command imparted by the user to the device))
	Regarding Claim 13, Claridge et al teaches “The interface device according to claim 12, wherein the processing means are configured for generating the direction and/or orientation signal by encapsulating at least the instruction signal in at least one data packet.”( Column 21, lines 30-40, “Communication between the remote device 904, server 908, and the UAV 902 may be possible via a wired or a wireless signal, including but not limited to, Bluetooth, radio control, voice control, electromagnetic waves, Wi-Fi signals, cell phone signals, or some combination thereof. Remote device 904 may send the signals via network 906 to the control management system 918, such as control management system 216. Upon receiving the signals, control management system 918 may adjust the motor speed, rotor speed, and/or rotor pitch as necessary to reflect the desire of the remote device 904.” Here teaches transmission of instruction signals; while not explicitly mentioning at least one data packet, at least on such packet is an inherent/necessary part of a transmission between devices.)
	Regarding Claim 14, Claridge et al teaches “The interface device according to claim 12, wherein the processing means are configured for running a sequence of instructions that implements a speech recognition algorithm that converts the voice command represented into the instruction signal in a bit string, and for generating the direction and/or orientation signal by encoding at least said bit string in said direction and/or orientation signal.”( Column 21, lines 30-40, “Communication between the remote device 904, server 908, and the UAV 902 may be possible via a wired or a wireless signal, including but not limited to, Bluetooth, radio control, voice control, electromagnetic waves, Wi-Fi signals, cell phone signals, or some combination thereof. Remote device 904 may send the signals via network 906 to the control management system 918, such as control management system 216. Upon receiving the signals, control management system 918 may adjust the motor speed, rotor speed, and/or rotor pitch as necessary to reflect the desire of the remote device 904.” Here teaches voice control (i.e. speech recognition algorithm), which inherently teaches converting a voice into a bit string, and from the transmission (wireless signal) encoding it into signal is also taught.)
	Regarding Claim 15, Claridge et al teaches “The interface device according to claim 11, wherein the sensor means comprise an accelerometer and/or a gyroscope and/or a compass and/or a GNSS receiver, and wherein the instruction signal represents a movement imparted to (Column 5, lines 55-62, “In various embodiments, the control management system may be configured to receive flight management input (e.g., direction, velocity, altitude, waypoints, a flight plan, geolocation, etc.) and/or balance input (e.g., input from one or more accelerometers, gyroscopes, magnetometers, etc.) directly from a remote computing device, from a remote computing device via computing device 104, and/or directly from the computing device 104 housed in the cradle 106.” Here teaches accelerometer, gyroscopes, magnetometers (compass) from the remote computing device (interface device) used to determine/provide for the instruction signals. And from Figure 11 and columns 22, lines 49-58, “FIG. 11 depicts an illustrative follow-me setting, which may be employed in a global positioning system (GPS) environment and/or a GPS denied environment.(140) In various embodiments, UAV 1102 may be configured to fly in a follow-me mode. In the follow-me mode, computing device 1104 may be configured to maintain a distance L.sub.d and/or altitude L.sub.h from a remote device 1106. The follow-me mode may be set as a flight plan in the computing device 1104, the remote device 1106, and/or a control management system onboard UAV 1102.” Here is taught movement of the interface device imparted by the user is a form of signal/data detected)

    PNG
    media_image3.png
    613
    422
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Claridge et al or, in the alternative, under 35 U.S.C. 103 as obvious over Clardige et al in view of NPL, Youtube video “Loctite Gel Control Super Glue”, Loctite North America.
(Column 5-6, Lines 63-08, “In various embodiments, the cradle 106 may be adjustable, thus making it capable of housing computing devices of different sizes. For example, the cradle 106 may be adjustable to house a tablet, a smartphone, and a smart television, as well as any other type of hand-held personal computing device. In some embodiments, the cradle 106 may comprise an attachment feature and/or device. For example, the cradle may comprise at least one clamp to secure the computing device 104 to the UAV 100. The clamps may be adjustable, and may be configured to adjust manually and/or automatically. Additionally or alternatively, the cradle may comprise hook and loop connectors, an adhesive (e.g. glue or tape), and/or a snap fit connector.”  Here teaches an adhesive, bi-adhesive gel is a known implementation/type/class of adhesive in the current claim implementation the bi-adhesive would only be performing the basic function of an adhesive gel, the teaching of glue in particular teaching the use of gel. Gel glues are WURC and the use of one would be beneficial given the increase control/detail on where the glue is and isn’t spread)
	Should it be argued that the above teachings don’t anticipate the bi-adhesive gel, the use of such a gel is rendered obvious in light of the cited section and the youtube video by Loctite North America which shows a commercially available gel glue (i.e. bi-adhesive gel). The specific implementation would be obvious under the KSR rational of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) the use of an adhesive such as glue is known in the prior art for attaching a mobile device to a UAV (Claridge); the use of bi-adhesive gels as glue is known from the Loctite North America Video. (II) The specific use 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6-11, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 16/638982 in view of Claridge et al, US 9738380 B2. 
	Claridge et al teaches applicant’s claim 1 and 11, while the copending application’s claim 1 isn’t taughtby  the copending applications cited claims, the cited are all nearly identical and/or functionally equivalent to the the various dependent claims of the instant application. The cited copending application claims recite, the peripheral and central portion, that they develop in different planes; the various coupling means (bi-layer gel, magnets, case) as claimed in the instant application. The biggest difference being claim 8 of the copending application being slight broader (includes teachings for the battery) of the instant application’s claim 8.
.
This is a provisional nonstatutory double patenting rejection.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/638982 in view of another claims 1, Copending Application No. 16/639011. 
	Copending Application No. 16/638982 claims the physical structure claims of the instant application/equivalents. Copending Application No. 16/639011 teaches the voice commands/tramission elements of claims. Thus the combination of the two would render obvious all of the applicant’s claims. Copending Application No. 16/639011 varies in that it is more in depth/claims in greater detail the voice commands/how they function. However this more specific teachings of how to use voice commands renders obvious the generalized teahings of voice commands in general. The KSR rational for their combination being “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”; implementing the voice commands/instructions claimed in Copending Application No. 16/639011 on the physical structure of the UAV in copending Application No. 16/638982 would yield an invention that reads on/renders obvious all of the applicants claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130058023 A1, US 20140265765 A1, CN 104580606 A, US 20150370250 A1, US 20160173742 A1, WO 2016141206 A1, US 20160286128 A1, US 20170101178 A1, US 20170305537 A1, US 20170315547 A1, US 20170369164 A1, US 20180046179 A1, US 20180022454 A1, KR 20180067345 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661